Case 1:18-cv-10159-KPF Document 38 Filed 02/26/19 Page 1 of 2

State of New York ~ Department of State
Receipt for Service

ReCeipt #: 201902140084 CaSh #: 201902140008
Date of Service: 02/14/2019 Fee Paid: $40 ~ DRAWDOWN
ServiCe COmpany: 30 DELANEY CORPORATE SERVICES LTD. - 30

Service was directed to be made pursuant to: SECTION 306 OF THE
NOT-FOR-PROFIT CORPORATION LAW

Party Served: COMUNILIFE, INC.

Plaintiff/Petitioner:
OCASIO, EMMA

Service of Process Address:
COMUNILIFE, INC.
462 SEVENTH AVENUE
3RD FL
NEW YORK, NY 10018
Secretary of State
By SUE zOUKY

Case 1:18-cv-10159-KPF Document 38 Filed 02/26/19 Page 2 of 2

 

AFFlDAVlT OF SERVICE UPON SECRETARY OF
DELANEY CORPORATE SERV|CES, LTD. STATE OF NEW YORK
UNDER SECT|ON 306 OF
UNITED STATES DIS'I`RICT COURT THE NOT~FOR-PROFIT
SOUTHERN DISTR|CT OF NEW YORK CORPORATIONLAW
EMMA OCASIO, ROBERT WH|TE. SUZANNE
CUTHR[DGE, DUANNY ESCALANTE. Case No.: lS-CV-10159-KPF
SERA|"|N COLON‘
Plaintiffs,
-aga|nsl-

1555 GRAND CONCOURSE LLC and l.,lDlA

 

MANAGEM I~ZNT COR\’..
l)cfengim]ts.
1555 GRAND CONCOURSE LLC and LlDlA
MANAGEMENT CORI’..
'l`hird-l’:\rly l’laintiiTs.
-againsc-

UN|QUE PEOPLE SERV|CES, INC. and
C()MUNILII~`E, INC.,

Third-Party Dci`cndants.

 

John Maloney being duly sworn, deposes and says that he is over the age oi`eighleen. resides in the Stale ol`Ncw York. and is not a
party to this action.

'Thut on the 14th day of Fcbruary, 2019 at l l:00 A.M. in the Oi`i`lce ofth Secretary ol`Stale ofth Slate oi'New York, in the City ol`

Alhany, New York, he served Summon on n ’I'hird-Parl.y Complaint & "l"hird-Pnrty Cnmp|aint with Ex|iibits A to D which had
endorsed thereon case number l8-CV-l 0159-KPF dated February 13. 20| 9

UPON: COMUNILIFE, INC.

ln this action. by delivering and leaving with Sue Zouky, White F¢:ma|e, Bluck Hair, l'lazel Eyes, 50 Years Old, 5’4”, |35|bs.

AN AU'I`HORIZED SECRETARY IN 'I`HE OFFICE OF TI |E SECRETARY Ol" STA'I`E OF NEW YORK. TWO (2) TRUB COPIES
THEREOF AND AT THE TIME OF MAKING SUCH SERV|CE, DE|’ONENT PA|D SA|D SF,CRE'I`ARY OF S’I`A'I`F. A FEE ()F
FORTY DOLLARS AND 'I`HAT SAlD SERVICE WAS I’URSUANT TO SEC'[`|ON 306 OF THE N()T-F`OR-PROFIT
CORPORA'[`ION LAW.

Dcponcnt further says, that he knew the person as aforesaid to be thc Sccrelnry duly authorized to accept such service on behalf of said
Secretary of Statc, in the office of the Secrclary of State of Ncw York.

.lohn Mn|oncy

Swom and Subscribed
Before M This

 
  

Pub|ic, Stale of
~ 01DE5019475

mmission Expires | _ _

    
     

